IN THE SUPREME COURT OF IOWA
                                No. 12–0098

                          Filed November 16, 2012


MICHELLE POSTELL,

       Appellant,

vs.

AMERICAN FAMILY MUTUAL INSURANCE CO.,

       Appellee.


       Appeal from the Iowa District Court for Scott County, John D.

Telleen, Judge.



       An insured appeals an adverse judgment denying her coverage as

an    innocent     coinsured   spouse   under     her   homeowner’s   policy.

AFFIRMED.



       Joseph C. Creen of Bush, Motto, Creen, Koury & Halligan, P.L.C.,

Davenport, for appellant.


       Ted J. Wallace, Davenport, for appellee.
                                    2

WIGGINS, Justice.

      This case involves the denial of coverage under a fire insurance

policy.    The policy included an intentional loss exclusion, voiding

coverage when any insured intentionally causes a loss or damage. The

district court denied coverage.     In this appeal, we find substantial

evidence supports the district court’s finding that the coinsured who set

fire to the insured dwelling in order to commit suicide had the requisite

intent to “cause a loss” under the policy. We further find that under the

language of the policy, the innocent coinsured spouse, who did not

participate in the intentional acts of the other coinsured, cannot recover

due to the intentional loss exclusion. Finally, we hold that the innocent

coinsured cannot recover under the recently amended Iowa standard fire

policy in Iowa Code section 515.109 (2009). Accordingly, we affirm the

judgment of the district court.

      I. Background Facts and Proceedings.

      A. The Fire. Michelle and David Postell were married for thirty-

one years. Since 1989, they resided at a home in Dixon. The couple

owned the house as joint tenants.

      Throughout their marriage, David and Michelle struggled with

marital problems. Michelle had left David numerous times because he

was verbally, physically, and emotionally abusive, but the couple always

reconciled. She permanently separated from him in January 2009 and

was in the process of seeking a divorce. During that time, Michelle still

considered the house to be her residence and planned to return there

after David moved out.

      Accordingly, Michelle informed David that she was filing for

divorce.   He responded “the marriage wasn’t going to be over until he
                                      3

said it was over.” Michelle testified that he then “offered to shoot me and

kill himself.”

      Thereafter, David became depressed and suicidal. On Super Bowl

Sunday in 2009, approximately one week before the fire, he attempted

suicide with a gun. David called the police and told them “they needed to

come and clean up the mess.” A sheriff’s deputy arrived in time to stop

the attempt.       The family subsequently removed all firearms from the

house.

      On Saturday, February 14, David left a voicemail for Michelle,

telling her “this is a Valentine’s Day you will remember for the rest of

your life.”      He detailed how he had poured gasoline throughout the

house, turned on the stove, and lit candles. He said that if Michelle did

not want him, “he would take care of the problem and he was going to

blow himself up.”

      Later that day, the couple’s son, Jared, called his father who was

asleep at the house. Jared testified that David sounded very jovial and

indicated surprise at talking to his son. David told Jared that he had

gotten five-gallon gasoline cans, spread gasoline throughout the house,

lit candles, turned on the stove, and laid down, not planning to wake up.

David asked his son to call Michelle to tell her about “all of this” so she

would feel pain.      While on the phone with his father, Jared heard his

brother’s fiancée, Amanda, arrive at the house. Jared overheard David

tell her, “[G]et out of here because . . . the house is going to blow.”

      Amanda reported to police that she smelled a strong odor of

gasoline when she entered the house. When she went further inside, she

saw numerous large gasoline cans tipped over and observed the carpet

was so soaked with gasoline that it was “as if someone had dumped

water all over it.”    In addition, she said the smell of gasoline was so
                                        4

strong her eyes were tearing up and her throat felt like it was closing.

She then saw David with a lighter clenched in his right hand and heard

him yell that she should get out of the house because he was going to

“blow it!”

      Another son, Justin, then arrived at the scene. He spoke with his

father on the phone. David told him that if he or anyone else came near

the house he would light it on fire.

      David’s friend, Michael Rowe, arrived at the house after Justin

called. Michael said David was planning to blow up the house with him

inside. He kicked down the door to the residence and entered. He also

indicated the odor of gasoline was so strong his eyes watered. Michael

reported to police that he saw smoke coming from the living room where

he also observed a five-gallon, red plastic gasoline can on the floor.

David continuously told him to get out. Specifically, David told him to

“get the f___ out,” and “it’s fixing to go.”

      David subsequently set fire to the residence.       Justin was still

talking to his father on the phone at the time he reportedly lit the

curtains on fire. David sustained burns on sixty to seventy percent of

his body.    Nonetheless, medical records indicate David was alert and

walked into the emergency room. Both en route to and initially at the

emergency room, David refused treatment. He gave medical personnel a

full rendition of his story and his concerns about wanting to die.

      Medical records show that David said he had “[lit] his house on fire

in an attempt to kill himself with what he reports was going to be much

better for all of them.” Elsewhere, the medical staff recorded how David

attempted suicide by pouring gasoline on himself and his home and lit

himself on fire.
                                     5

       Medical treatment only commenced after personnel informed David

that he was mentally ill and they would restrain him if he did not

cooperate. David died due to his injuries three days after the fire.

       The same day as the fire, an agent from the Iowa State Fire

Marshal’s office conducted an investigation at the house.       He smelled

gasoline throughout the residence.       He determined that two separate

fires were set—one in the bedroom and one in the living room. In the

bedroom, he observed ignitable liquid pour patterns. In the living room,

he found a red plastic receptacle which, when tested at the laboratory,

contained the presence of gasoline. The agent also noticed the stovetop

and oven were on.       He concluded that David had poured gasoline

throughout the house and the cause of the fire was arson.

       It is uncontested Michelle had no role in setting or contributing to

the fire.

       B.   American Family Policy.      Michelle and David purchased a

residential fire insurance policy from American Family Mutual Insurance

Company at the time they moved into the residence. Michelle paid all

the premiums. The parties stipulated the policy was effective on the day

of the fire.   It is undisputed that David and Michelle Postell are the

“named insureds” of the policy.

       Section I of the American Family policy provides replacement

coverage for fire damage caused to the insured dwelling and personal

property contained therein, as well as loss of use.        However, it only

covers damage from “accidental direct physical loss,” subject to

exclusions.    The exclusions section, which applies to coverage of the

dwelling, personal property, and loss of use, indicates:
                                      6
      We 1 [American Family] do not insure for loss caused directly
      or indirectly by any of the following. Such loss is excluded
      regardless of any other cause or event contributing
      concurrently or in any sequence to the loss.

      ....

      2. Intentional Loss, meaning any loss or damage arising
         out of any act committed:

             a. by or at the direction of any insured; and

             b. with the intent to cause a loss.

(Emphasis added.)
      Michelle testified she was aware the policy included an intentional

loss exclusion. However, she thought each person under the policy was

a separate insured.

      The policy includes two other provisions, pertaining to actions by

the insured parties, which result in denial of coverage:

      Part A

      ....

      2. Neglect of any insured to use all reasonable means to
         protect covered property at and after the time of loss.

      ....

      Part B

      ....

      1. Fraud. We will not provide coverage for all or any part of
      a loss if, before or after the loss, any insured has committed
      fraud. Fraud means any concealment, misrepresentation or
      attempt to defraud by any insured either in causing any loss
      or in presenting any claim under this policy.

(Emphasis added.)

      1The  policy indicates: “The following words in this policy have defined
meanings. They will be printed in bold type.” This bolding has been preserved
throughout the opinion.
                                      7

      Section II of the policy contains the conditions to coverage. Those

conditions only apply to “Section II of this policy.”       The severability

clause in section II states: “This insurance applies separately to each

insured.    This condition will not increase our limit for any one

occurrence.”

      After the fire, on August 11, Michelle submitted a proof of loss

claim to American Family for recovery under the fire insurance policy.

Michelle reported losses in the amount of $195,902.28 for buildings,

$44,140.96 for personal property, and $3786 for loss of use.

      C.   Proceedings.    On February 20, LaSalle Bank, the mortgage

holder on the property, filed a petition for foreclosure on the destroyed

residence. On December 11, Michelle filed a cross petition against third-

party defendant, American Family, for denying her proof of loss claim

and refusing to pay under the fire insurance policy.           LaSalle Bank

dismissed its petition with prejudice on June 3, 2010, because American

Family paid off the mortgage under the fire insurance policy.

      American Family filed a motion for summary judgment. American

Family argued that since David intentionally set fire to the residence,

Michelle could not recover under the policy’s intentional loss exclusion.

Michelle filed a cross motion for partial summary judgment.

      The district court denied both American Family’s motion for

summary judgment and Michelle’s motion for partial summary judgment.

First, the court found there was no genuine issue of material fact that

David intentionally lit the fire or caused a loss to the residence.

      Second, the district court considered whether an innocent

coinsured could recover under the policy that included an intentional

loss exclusion. The district court could not find the legislature intended

to overrule our decision in Sager v. Farm Bureau Mutual Insurance Co.,
                                          8

680 N.W.2d 8 (Iowa 2004), when it amended the Code in 2005. In Sager,

we held the standard fire insurance form required by the legislature

prohibited an insurance company from applying the intentional loss

exclusion to a coinsured who did not participate in the intentional act.2

680 N.W.2d at 12–14. Thus, although the district court found here that

the language, “any insured,” in the American Family policy barred

coverage, it refused to uphold the exclusion under Sager. Though the

district court found Michelle was entitled to replacement coverage, it

denied her motion for partial summary judgment because damages,

breach of contract, and affirmative defenses still had to be resolved.

       At trial, the district court informed counsel it was not bound by the

summary      judgment      ruling   and       accordingly,   reached   a   different

conclusion. The district court held that the statutory amendment allows

American Family, under the policy as written, to deny coverage to an

innocent coinsured. Michelle did not ask for a continuance so she could

prepare further.

       After a trial on the merits, the district court found David intended

to cause damage to the residence. The district court also found the 2005

amendments overruled our decision in Sager. Thus, the intentional loss

exclusion applied, and Michelle had no coverage for the fire started by

David, a coinsured. On this basis, the district court dismissed Michelle’s

petition.

       Michelle appeals.




       2Atthe time we decided Sager v. Farm Bureau Mutual Insurance Co., 680 N.W.2d
8 (Iowa 2004), the standard fire insurance policy was found at 515.138 (2003). It is
now located at Iowa Code section 515.109 (2009).
                                     9

      II. Issues.

      On appeal, Michelle asks us to decide whether the suicidal

coinsured, David, who set fire to the insured house, formed the requisite

intent to cause a loss within the meaning of the American Family policy’s

intentional loss exclusion; whether an innocent coinsured, Michelle, may

recover under the American Family policy which excludes coverage when

“any insured” causes an “intentional loss”; and whether an innocent

coinsured, Michelle, may recover under the standard fire policy in section

515.109, which denies coverage when “an insured” “causes or increases”

a hazard to the insured property.

      III. Standard of Review.

      When the district court determines the meaning of words used in a

contract, it interprets the contract.    Am. Soil Processing, Inc. v. Iowa

Comprehensive Petroleum Underground Storage Tank Fund Bd., 586
N.W.2d 325, 329 (Iowa 1998). When the court decides the legal effect of

such words, it construes the contract.      Id.   Our review of the district

court’s construction of the contract is for errors at law. Id. Similarly, we

review the district court’s interpretation of the contract for errors at law,

unless the court used extrinsic evidence to interpret the words of the

contract. Id. If extrinsic evidence is used, the trial court’s fact findings

are binding on appeal if supported by substantial evidence. Hartig Drug

Co. v. Hartig, 602 N.W.2d 794, 797 (Iowa 1999).

      We view the evidence in the light most favorable to the judgment

when a party argues the trial court’s ruling is not supported by

substantial evidence. Fischer v. City of Sioux City, 695 N.W.2d 31, 33

(Iowa 2005). Evidence is substantial when reasonable minds accept the

evidence as adequate to reach a conclusion.          Id.   “Evidence is not

insubstantial merely because we may draw different conclusions from it;
                                       10

the ultimate question is whether it supports the finding actually made,

not whether the evidence would support a different finding.” Raper v.

State, 688 N.W.2d 29, 36 (Iowa 2004).

      Finally,     we   review   questions   of   statutory   construction   for

correction of errors at law. Estate of Ryan v. Heritage Trails Assocs., Inc.,

745 N.W.2d 724, 728 (Iowa 2008).

      IV. Analysis.

      We first must determine under the facts of this case whether

substantial evidence supports the district court’s finding that David had

the requisite intent to cause a loss under the fire insurance policy. If it

does, we must next decide if American Family is required to pay the

innocent coinsured spouse for the resulting fire loss under the

replacement policy which excludes coverage when any insured causes

intentional loss to the insured premises. Finally, we must decide if the

intentional loss exclusion is enforceable in light of the legislative changes

to section 515.109.

      A. David’s Intent to Cause a Loss. Insurance companies “ha[ve]

a duty to define any limitations or exclusionary clauses in clear and

explicit terms.”    Allied Mut. Ins. Co. v. Costello, 557 N.W.2d 284, 286

(Iowa 1996).     The insurer bears the burden of showing the exclusion

applies.   Id.     “ ‘[E]xclusions will be strictly construed against the

insurer.’ ” Am. Family Mut. Ins. Co. v. Corrigan, 697 N.W.2d 108, 111

(Iowa 2005) (quoting Kalell v. Mut. Fire & Auto. Ins. Co., 471 N.W.2d 865,

867 (Iowa 1991)).

      If the policy does not define a term, we give the term its ordinary

meaning. Interstate Power Co. v. Ins. Co. of N. Am., 603 N.W.2d 751, 754

(Iowa 1999). When doing so, we must construe the policy as a whole.

Greenfield v. Cincinnati Ins. Co., 737 N.W.2d 112, 118 (Iowa 2007). The
                                          11

court adopts the construction most favorable to the insured when the

insurance policy is ambiguous, requires interpretation, or is open to two

equally plausible constructions.           Hamm v. Allied Mut. Ins. Co., 612
N.W.2d 775, 778 (Iowa 2000).             We do so because insurance policies

constitute adhesion contracts. Costello, 557 N.W.2d at 286.

       The American Family policy’s intentional loss exclusion has three

parts. First, it requires intentional loss. This is defined in the policy as

“any loss or damage arising out of any act.”              (Emphasis added.)        The

evidence easily satisfies the plain language of this destructive act

requirement.      David’s conduct of pouring gasoline in the house and

lighting it caused extensive damage to the structure.

       Second, the policy requires the act be committed “by or at the

direction of any insured.”            (Emphasis added.)          This is the actor

requirement.      Here, the policy lists the “named insured” as “Postell,

David & Michelle.” 3 “Insured” means “you.” The policy defines “You” as

“the person or people shown as the named insured.”                   The definitions

section also indicates that each person described under the policy as an

“insured” is a “separate insured.”

       Thus, acts conducted by or at the direction of either one may
result in intentional loss pursuant to the policy.               Since David is an

eligible actor, his intentional acts alone may trigger the exclusion. Our

jurisprudence supports this interpretation.




        3Michelle argues that the use of the ampersand indicates that the “named

insured” are a unit: both David and Michelle. She claims that such use of a
conjunctive “&” between the names indicates that both parties must act in concert
before the exclusion is triggered. The definitions refute this construction: “you” means
an “insured,” and “you” refers to “the person or people shown as the named insured.”
(Emphasis added.)
                                         12

       We have previously established that when an intentional loss

exclusion refers to the actions of “an,” “a,” or “any” insured, the policy

refers to either party.      See Sager, 680 N.W.2d at 11–12 (finding that

under the insurance company’s policy, the innocent spouse would be

barred from recovery because it applies to intentional acts of “an

insured”); Webb v. Am. Family Mut. Ins. Co., 493 N.W.2d 808, 813 (Iowa

1992) (denying coverage to innocent coinsured spouse when husband

materially misrepresented the amount of loss under policy excluding

coverage for fraud by “any insured”); Vance v. Pekin Ins. Co., 457 N.W.2d
589, 593 (Iowa 1990) (holding that coinsured spouse was barred from

recovery under the policy referring to “an insured” for intentional loss

caused by husband convicted of arson).

       The exclusion’s third prong is the intent requirement. The policy

indicates the actor must commit the destructive act “with the intent to

cause a loss.” The policy does not define “intent” or “loss,” so we must

rely on other sources to ascertain the common meaning of these terms.

       Michelle argues substantial evidence does not support the trial

court’s finding that David acted with the intent to cause a loss within the

meaning of the American Family policy’s intentional loss exclusion.

Instead, she claims David suffered from a mental defect causing an

“uncontrollable impulse to commit suicide by fire.” We disagree.

       Intent is defined as “[t]he state of mind accompanying an act.”4

Black’s Law Dictionary 881 (9th ed. 2009).                 In the context of an

intentional loss exclusion, we recognize the intent of an individual to

cause an injury may be “actual or may be inferred by the nature of the

       4David’s actions constitute arson.       The Iowa Code defines the scienter
requirement for arson as “inten[t] to destroy or damage” or “knowingly endanger[]” the
property. Iowa Code § 712.1 (2009).
                                           13

act and the accompanying reasonable foreseeability of harm.” Altena v.

United Fire & Cas. Co., 422 N.W.2d 485, 488, 490 (Iowa 1988) (citation

and internal quotation marks omitted) (inferring insured’s intent to do

the act and cause injury to victim by sexual acts under the policy’s

intentional act exclusion); see also Amco Ins. Co. v. Haht, 490 N.W.2d
843, 845 (Iowa 1992).           Thus, we consider the individual’s objective

intent, not subjective intent. 5 Additionally, once we find the malfeasant

insured had the intent to cause the injury, “it is immaterial that the

actual injury caused is of a different character or magnitude than that

intended.”     Altena, 422 N.W.2d at 488 (citation and internal quotation

marks omitted).

       Substantial evidence supports the district court’s finding that

David did not suffer from a mental defect causing him to have an

uncontrollable impulse to commit suicide by fire. Substantial evidence

also supports the district court’s finding that David did have the requisite

intent to destroy the house in his suicide attempt.

       The record supports a finding that David was capable of forming

intent and did not act under an irresistible impulse, because he acted

premeditatedly (in both previously attempting suicide and planning the

house fire), with the awareness of the nature and consequences of his

actions.      Furthermore, the record lacks any evidence that David was

hallucinating, deranged, or delusional. See Costello, 557 N.W.2d at 286–



       5Our    prior cases dealt specifically with intentional injury exclusions, which
prohibit coverage for acts causing personal injury. See Amco Ins. Co. v. Haht, 490
N.W.2d 843, 845 (Iowa 1992); Altena v. United Fire & Cas. Co., 422 N.W.2d 485, 490
(Iowa 1988) (inferring from the insured’s acts that he had the intent to cause injury, per
the policy’s intentional acts exclusion, to victim of sexual assault). If we are willing to
infer intent to cause injury to a person from the insured’s acts, it seems logical we would
do the same for the (arguably) less serious offense of injury to property.
                                      14

88 (declining to adopt a legal standard when an insured’s mental illness

will negate an intentional exclusion clause in an insurance policy where

the court finds the actor was not mentally ill at the time the insured

committed the act).

      The record supports the district court finding that on the day of

the fire, David was mentally alert, orientated, and acted with calculation.

Specifically, prior to the fire, he purchased twenty-five gallons of

gasoline.   He then spread the gasoline throughout the house.        He lit

candles.    He turned on the stove.    He then recounted these details to

Michelle and his son, demonstrating he understood the nature of his

conduct. In particular, he recognized the events he had set in motion

would result in his death and in “blow[ing] up the house.”

      David understood the consequences of his acts, specifically, the

danger he was creating by lighting the house on fire.              This is

demonstrated through the concern he showed for other’s safety.

Specifically, he warned his son’s fiancée, Amanda, and his friend,

Michael, to get out because the house was going to “blow,” and he did

not want anyone else to die.

      Even after the fire, David was responsive, descriptive as to how he

set the fire, and alert. Medical records indicate that he walked into the

emergency room. He did not act in a trance, but rather, was coherent

and comprehended the entirety of the event, as indicated in medical

records that reported he provided staff with a full rendition of his story

and his concerns about wanting to die. Moreover, he was alert enough

both en route to the hospital and once in the emergency room to refuse

treatment and to tell personnel he just wanted to die.
                                     15

      Additionally, after the fire, we have Michelle’s admissions that

David intended to set the fire. Michelle admitted: “Yes David set the fire,

he lost his life, that was his intention.” (Emphasis added.)

      This third prong also requires that we find David intended to cause

a loss.    Loss is defined as “[a]n undesirable outcome of a risk; the

disappearance or diminution of value, usu[ally] in an unexpected or

relatively unpredictable way.”       Black’s Law Dictionary 1029.        For

insurance purposes, loss is “[t]he amount of financial detriment caused

by an insured person’s death or an insured property’s damage, for which

the insurer becomes liable.” Id. at 1030. The American Family policy

clearly indicates that, under the intentional loss exclusion, “[s]uch loss is

excluded    regardless   of   any   other   cause   or   event   contributing

concurrently or in any sequence to the loss.”

      Substantial evidence also supports the district court’s finding that

David intended to cause a loss, because he repeatedly acknowledged the

threat of property damage. He told at least three witnesses to the event

that the house was going to “blow.” He explained to his son that after

pouring gasoline in the house, lighting candles, and turning on the stove,

he did not plan to wake up. This demonstrates the fact that he intended

to incinerate himself by burning the house down, thereby creating a loss.

In addition, David told Michelle in the voicemail that he was going to use

the house fire as a way to “blow himself up.”

      While it is true David acted ultimately with the intent to commit

suicide, our court of appeals has recognized the “intent to commit suicide

[by setting fire to property] does not negate the existence of the intent to

commit intermediate acts necessary to achieve the ultimate objective.”

See State v. Bartnick, 478 N.W.2d 878, 880 (Iowa Ct. App. 1991). “[T]he

existence of the intent to commit suicide does not negate the existence of
                                    16

the knowledge the property would be damaged or destroyed by the

alleged suicide attempt.” Id.

      Thus, because we find substantial evidence supports the district

court’s finding that David acted intentionally in setting the fire, Michelle

is not entitled to recovery, unless she can demonstrate a right to

compensation under the American Family policy or the standard fire

insurance policy found in section 515.109.

      B. Recovery Under the Policy. Michelle makes three arguments

to support her claim for recovery under the language of the policy issued

by American Family. First, she argues that under the policy, she is an

innocent spouse.     Next, she asserts that a severability clause in the

policy provides coverage. Finally, she makes a claim for recovery under

the doctrine of reasonable expectations.

      1. Innocent coinsured doctrine. Michelle’s right to compensation

from American Family hinges upon the interpretation of the policy.

Determining Michelle’s rights requires us to engage in a two-part

analysis, as we did in Sager.     680 N.W.2d at 11–12.     First, the court

looks at the innocent coinsured’s rights under the language of the

insurance policy.    Id.   If that policy denies coverage, then the court

considers the coinsured’s potential recoverability under the standard

policy to determine the statutory minimum protection to which the

insured is entitled. Id.; see also Iowa Code § 515.109.

      We apply the “best reasoned rule” to the American Family policy

when construing the provisions of the company’s insurance policy.

Vance, 457 N.W.2d at 592.        Under this approach, we interpret the

exclusion using contract theories “peculiar to insurance policies.”      Id.

Accordingly, we no longer focus on property theories or marital

relationships. Id.
                                     17

      To begin, we conduct a textual analysis of the American Family

policy. It contains three relevant exclusions to coverage, all of which are

contingent upon the conduct of the insured persons.             First is the

intentional loss exclusion:

      We [American Family] do not insure for loss caused directly
      or indirectly by any of the following. Such loss is excluded
      regardless of any other cause or event contributing
      concurrently or in any sequence to the loss.

      ....

      2. Intentional Loss, meaning any loss or damage arising
         out of any act committed:

             a. by or at the direction of any insured; and

             b. with the intent to cause a loss.

(Emphasis added.)

      Second, the policy includes exclusions for neglect and for fraud:

      Part A

      ....

      2. Neglect of any insured to use all reasonable means to
         protect covered property at and after the time of loss.

      ....

      Part B

      ....

      1. Fraud. We will not provide coverage for all or any part of
         a loss if, before or after the loss, any insured has
         committed fraud.      Fraud means any concealment,
         misrepresentation or attempt to defraud by any insured
         either in causing any loss or in presenting any claim
         under this policy.

(Emphasis added.)     Each of these exclusions refers to “any insured.”

Although the intentional loss exclusion is only at issue in this case, we

look to all three exclusions to properly interpret the whole policy.
                                            18

       It is well-settled law in this state that the use of the words, “any

insured,” is an unambiguous phrase that precludes coverage for all

insureds, including an innocent coinsured spouse.                   See Corrigan, 697

N.W.2d at 116 (finding “any insured” bars recovery); Sager, 680 N.W.2d

at 11–12 (recognizing that if “any insured” sets fire to a house, all

insureds,     including      the   innocent      coinsured      spouse,      are   barred

compensation); Johnson v. Farm Bureau Mut. Ins. Co., 533 N.W.2d 203,

207 (Iowa 1995) (holding that “any insured” resulted in denial of coverage

to all insureds under the exclusion for bodily injury); Webb, 493 N.W.2d

at 813 (denying coverage to innocent coinsured spouse whose husband

materially misrepresented the amount of loss under the policy excluding

recovery for fraud by “any insured”); Vance, 457 N.W.2d at 593

(explaining “any insured” unambiguously excludes coverage to an

innocent coinsured spouse). In Vance, we went so far as to encourage

insurance companies to purge their fire insurance policies of ambiguity

by replacing the exclusion language of “the” insured with “a,” “any,” or

“an” insured.       457 N.W.2d at 593 (citing Leane English Cerven, The

Problem of the Innocent Co-insured Spouse: Three Theories on Recovery,

17 Val. U. L. Rev. 849, 872 (1983)). This rule is consistent with other

jurisdictions. 6


        6See Chacon v. Am. Family Mut. Ins. Co., 788 P.2d 748, 752 (Colo. 1990) (finding

“any insured” created a joint obligation under the policy’s intentional acts exclusion
applying to the insured innocent parents and insured minor son who committed
vandalism); Trinity Universal Ins. Co. v. Kirsling, 73 P.3d 102, 105 (Idaho 2003) (holding
that an intentional acts exclusion which excluded “any loss” arising out of any act
committed by or at the direction of “an insured” and “with the intent to cause a loss”
barred coverage); Woodhouse v. Farmers Union Mut. Ins. Co., 785 P.2d 192, 194 (Mont.
1990) (holding “an insured” unambiguously bars coverage to an innocent coinsured);
McAllister v. Millville Mut. Ins. Co., 640 A.2d 1283, 1289 (Pa. Super. Ct. 1994) (denying
coverage to innocent coinsured when other insured committed arson and policy
included an intentional acts provision referring to “an insured” and a neglect exclusion
referring to “any insured”); Dolcy v. R.I. Joint Reins. Ass’n, 589 A.2d 313, 316 (R.I. 1991)
                                           19

       Sager did not disturb this textual construction of company

insurance policies.       680 N.W.2d at 11–12.           In Sager, we found, as a

threshold matter, that the language of the insurance policy referring to

“an insured” means “an unspecified insured.” Id. Consequently, “if any

insured sets fire to the house, all insureds are barred from recovering.”

Thus, under the language of the policy, the innocent coinsured was

denied coverage. 680 N.W.2d at 12.

       Therefore, under our long-standing rule of construing “any

insured” in insurance policies as barring recovery to the innocent

coinsured spouse, American Family properly denied coverage to Michelle

under the intentional loss exclusion.

       2. Severability clause. Michelle next argues a severability clause

in the definitions section of the American Family policy provides her

coverage under the policy. This provision states, “Each person described

above is a separate insured under this policy.” Accordingly, she urges

the court to interpret the policy as if Michelle was the only insured. This

reading would allow Michelle to recover, because she did not set fire to

the house.

       We    have     already     considered      the   question     of   what     effect

severability-of-interest clauses have on insurance policy exclusions. The

answer—none. We reach this conclusion by first recognizing that “ ‘the

purpose of severability clauses is to spread protection, to the limits of

_______________________
(holding that the policy’s intentional loss exclusion referring to “an insured” imposes a
joint obligation); Utah Farm Bureau Ins. Co. v. Crook, 980 P.2d 685, 688 (Utah 1999)
(finding the intentional loss exclusion referring to “an insured” denied coverage to
innocent coinsured when the other coinsured burned down the house); see also
Century-Nat’l Ins. Co. v. Garcia, 51 Cal. 4th 564, 568–69 (2011) (recognizing that
statutory language of “any insured” increasing the hazard of loss or concealing fraud
refers to joint or collective liability, not several as when the standard policy refers to
“the insured”).
                                     20

coverage, among all of the named insureds. The purpose is not to negate

bargained-for exclusions which are plainly worded.’ ”         Corrigan, 697

N.W.2d at 116–17 (quoting Nat’l Ins. Underwriters v. Lexington Flying

Club, Inc., 603 S.W.2d 490, 492 (Ky. Ct. App. 1979)). Here, the policy

illustrates this fact because after the severability clause, it states, “This

does not increase our limit.”

      In addition, we found such clauses serve as a conduit by which the

insurance company can communicate that, under the policy, the term

insured does not always mean “any” insured person, but sometimes, only

“the” insured claiming coverage. See Zenti v. Home Ins. Co., 262 N.W.2d

589–92 (Iowa 1978) (finding on first impression that the severability

clause was inserted to clarify that only “the insured,” namely the

employer, was liable under the “bodily injury to any employee” exclusion

when the phrase “the insured” was used). Thus, the severability clause

serves to reinforce the language differentiating between joint obligations

(“any” or “an” insured) and separate obligations (“the” insured).

      Moreover, in construing the language of this policy, the severability

clause does not create an ambiguity. Throughout the policy, we find “the

insured.”   However, it unambiguously refers to “any insured” in other

sections, namely the exclusions provisions. Thus, the severability clause

operates to set apart these provisions.

      Furthermore, if we construe all references to “any” or “the” insured

as a “separate insured,” this renders the exclusion’s express language

imposing joint obligations a nullity. See IMT Ins. Co. v. Crestmoor Golf

Club, 702 N.W.2d 492, 497 (Iowa 2005) (holding that the severability-of-

interest clause does not affect the denial of coverage when a criminal acts

exclusion refers to “any insured”); Corrigan, 697 N.W.2d at 116–17

(finding that the severability clause did not remove joint obligations
                                           21

under the criminal acts exclusion referring to “any insured”). Our rule

remains consistent with the majority position of other jurisdictions. 7

       3. The doctrine of reasonable expectations. Michelle makes a doctrine

of reasonable expectations argument in her brief. This doctrine is only

used when an exclusion is “(1) bizarre or oppressive, (2) eviscerates terms

explicitly agreed to, or (3) eliminates the dominant purpose of the

transaction.”       Corrigan, 697 N.W.2d at 118 (citation and internal

quotation marks omitted).               Moreover, the doctrine is “ ‘carefully

circumscribed and does not contemplate the expansion of coverage on a


       7See   EMCASCO Ins. Co. v. Diedrich, 394 F.3d 1091, 1097–98 (8th Cir. 2005)
(imposing joint obligations under South Dakota law for an intentional acts exclusion
referring to “one or more insureds,” despite the severability clause); Standard Fire Ins.
Co. v. Proctor, 286 F. Supp. 2d 567, 574–75 (D. Md. 2003) (indicating that “any” is not
ambiguous under Maryland law and exclusion is collective, regardless of severability
clause); Allstate Ins. Co. v. Kim, 121 F. Supp. 2d 1301, 1308 (D. Hawaii 2000) (finding
“an insured” is unambiguous, applies to innocent coinsureds, and is not affected by the
severability clause); Chacon, 788 P.2d at 752 (preferring to give full effect to exclusions
referring to “any insured,” despite a severability clause, in order to respect the party’s
contractual expectations and enforce the court’s contractual analysis); Johnson v.
Allstate Ins. Co., 687 A.2d 642, 644–45 (Me. 1997) (finding severability clauses do not
change the collective effect of an intentional acts exclusion referring to “an insured”);
SECURA Supreme Ins. Co. v. M.S.M., 755 N.W.2d 320, 328–29 (Minn. Ct. App. 2008)
(holding that the severability clause did not make the criminal acts exclusion referring
to “any” insured ambiguous); Am. Family Mut. Ins. Co. v. Copeland-Williams, 941 S.W.2d
625, 627–29 (Mo. Ct. App. 1997) (holding that “any insured” in the exclusionary clause
is unambiguously collective rather than several, despite severability clause); Villa v.
Short, 947 A.2d 1217, 1224–25 (N.J. 2008) (finding that a severability clause does not
inject ambiguity or remove the joint obligation imposed by intentional and criminal acts
exclusions referring to either “an insured” or “any insured”); Safeco Ins. Co. of Am. v.
White, 913 N.E.2d 426, 441–42 (Ohio 2009) (holding that a severability clause does not
affect the plain meaning and application of “an insured” or “any insured” in the
exclusions denying coverage to innocent coinsureds); McAllister, 640 A.2d at 1289
(finding joint obligations under the exclusion even though the policy defined each
named insured as a “separate insured”); Great Cent. Ins. Co. v. Roemmich, 291 N.W.2d
772, 774–75 (S.D. 1980) (establishing that an exclusion applying to “any insured” is
unambiguous and unaffected by a severability clause); Mut. of Enumclaw Ins. Co. v.
Cross, 10 P.3d 440, 445 (Wash. Ct. App. 2000) (establishing that a severability clause
does not affect the meaning of “an insured” as used in an intentional acts exclusion);
J.G. v. Wangard, 753 N.W.2d 475, 488 (Wis. 2008) (denying coverage to all coinsureds
under the intentional acts exclusion referring to “any” insured, despite the severability
clause).
                                    22

general equitable basis.’ ”   Id. (quoting Johnson, 533 N.W.2d at 206).

Instead, it is only relied upon when the insured establishes “that an

ordinary layperson would misunderstand the policy coverage or that

there are circumstances attributable to the insurer that led the insured

to expect coverage.” Id.

      As we found in Corrigan, a reasonable person understands the

phrase, “an insured,” in an exclusion bars coverage to all the insureds.

697 N.W.2d at 108 (citing Vance, 457 N.W.2d at 593).          Unlike in

Corrigan, Michelle claims two American Family employees told her they

had “recommended the policy be paid.” However, those representations

occurred after the fire, not when the parties entered the insurance

contract.

      We have only applied the reasonable expectations doctrine to

“representations made by the insurer at the time of policy negotiation

and issuance.”   Vos v. Farm Bureau Life Ins. Co., 667 N.W.2d 36, 50

(Iowa 2003); see also Rodman v. State Farm Mut. Auto. Ins. Co., 208
N.W.2d 903, 908 (Iowa 1973). However, we have recognized there may

be “other circumstances attributable to the insurer” which could create

such expectations. Rodman, 208 N.W.2d at 908. A representation made

after a loss is not such a circumstance. Thus, Michelle did not have a

reasonable expectation that the policy covered this sort of loss, and

accordingly, she is not entitled to recover under the reasonable

expectations doctrine.

      C. Recovery Under Iowa’s Standard Fire Policy. In Sager, we

added “a second step to the contractual analysis” when the company’s

fire insurance policy unambiguously denies coverage to the innocent
                                          23

coinsured. 8    680 N.W.2d at 14 (citation and internal quotation marks

omitted).    This statute-based theory of recovery requires us to analyze

whether the company’s policy conflicts with the minimum protection

provided in the standard fire policy. Id. at 12. If the company’s policy

denies the statutory minimum, the insurance policy is unenforceable,

and we must reform it to comply with the statute. Id.

       Accordingly, our first inquiry is what “minimum coverage” is

required under the standard policy.            When we decided Sager, section

515.138 of the 2003 Code of Iowa contained the standard policy’s

language and requirements. The standard policy made no reference to

“an insured” or “any insured.” Iowa Code § 515.138 (2003). Instead, it

exclusively referred to “the insured” sixteen times. Id. Thus, in Sager,

we held the policy required an innocent spouse to be covered.                      680

N.W.2d at 15. We filed Sager on May 12, 2004. Id. at 8.

       On April 13, 2005, during the next legislative session after we

decided Sager, House File 854 was introduced in the house of

representatives. H. Journal, 81st G.A., 1st Sess. (Iowa 2005). House File

854 replaced “the insured” with “an insured” five times in the standard

policy—at the places pertaining to the conduct-related exclusions in the

standard policy.      H.F. 854, 81st G.A., 1st Sess. (Iowa 2005).               In the

explanation, the bill stated, “Code section 515.138 [now section 515.109]

revises language about intentional acts in standard fire policy language

which are noncompensable.” H.F. 854, 81st G.A., 1st Sess., explanation

(Iowa 2005). Senate File 360 contained the same language regarding the

       8Other   states have adopted this same analytical framework. See, e.g., Fireman’s
Fund Ins. Co. v. Dean, 441 S.E.2d 436, 438 (Ga. Ct. App. 1994); Osborn v. Nat’l Union
Fire Ins. Co., 632 So. 2d 1158, 1161 (La. 1994); Borman v. State Farm Fire & Cas. Co.,
521 N.W.2d 266, 267–68 (Mich. 1994); Watson v. United Servs. Auto. Ass’n, 566 N.W.2d
683, 689 (Minn. 1997).
                                    24

amendments to section 515.138.      S.F. 360, 81st G.A., 1st Sess. (Iowa

2005). On April 19, the house substituted Senate File 360 for House File

854 and passed Senate File 360. H. Journal, 81st G.A., 1st Sess. (Iowa

2005). The amendments in Senate File 360 changing “the insured” to

“an insured” eventually passed. 2005 Iowa Acts ch. 70, §§ 19–21 (now

codified at Iowa Code § 515.109).

      When confronted with the task of statutory interpretation, we have

stated:

      The goal of statutory construction is to determine legislative
      intent.  We determine legislative intent from the words
      chosen by the legislature, not what it should or might have
      said.   Absent a statutory definition or an established
      meaning in the law, words in the statute are given their
      ordinary and common meaning by considering the context
      within which they are used.           Under the guise of
      construction, an interpreting body may not extend, enlarge,
      or otherwise change the meaning of a statute.

Auen v. Alcoholic Beverages Div., 679 N.W.2d 586, 590 (Iowa 2004)

(citations omitted).

      We derive legislative intent not only from the language used but

also from “the statute’s ‘subject matter, the object sought to be

accomplished, the purpose to be served, underlying policies, remedies

provided, and the consequences of the various interpretations.’ ” Cox v.

State, 686 N.W.2d 209, 213 (Iowa 2004) (quoting State v. Albrecht, 657
N.W.2d 474, 479 (Iowa 2003)). The legislative history of a statute is also

instructive in determining legislative intent. State v. Allen, 708 N.W.2d
361, 366 (Iowa 2006); Richards v. Iowa Dep’t of Revenue, 362 N.W.2d
486, 488 (Iowa 1985).     Additionally, we give weight to explanations

attached to a bill. City of Cedar Rapids v. James Props., Inc., 701 N.W.2d
673, 677 (Iowa 2005). Finally, when the legislature amends a statute, it
                                   25

raises a presumption that the legislature intended a change in the law.

Id.

      It is clear from the timing of the amendments and the explanation

of the bill that the legislature intended to amend section 515.109, narrow

the intentional acts that are compensable under the standard policy, and

overrule our holding in Sager, where we held the standard policy

provided coverage to the innocent spouse.        Thus, the amendments

returned the law to as it existed prior to our decision in Sager.

Consequently, American Family properly denied coverage to Michelle

under the intentional loss exclusion.

      V. Disposition.

      We affirm the judgment of the district court because we find

substantial evidence supports the district court finding that the

coinsured, David Postell, who set fire to the insured dwelling in order to

commit suicide, had the requisite intent to cause a loss under the policy;

that under the language of the policy, the innocent coinsured spouse,

who did not participate in the intentional acts of the other coinsured,

cannot recover due to the intentional loss exclusion; and that an

innocent coinsured cannot recover under the recently amended Iowa

standard fire policy in Iowa Code section 515.109.

      AFFIRMED.